Title: To Thomas Jefferson from William Campbell, [July 1780]
From: Campbell, William
To: Jefferson, Thomas



[July 1780]

Immediately after my coming home from Richmond, I applied to the Commanding officers of Washington and Sullivan counties in North Carolina, to know if they woud furnish any men to proceed with the Virginians against the Chickamoggas, which they appeared very willing to do and as many as are necessary. But upon enquiring if they woud put them under my command the commanding officer of Washington told me that the feild officers of his county were to meet upon the 11th of this month (July) at which time they would consult on that particular, and let me know their determination. I have since waited without hearing a word from them on the subject, and from some hints that were dropped to me, I believe if they join us at all, they wish to do it as a separate corps under the command of their own officers. The feild officers of Washington (N:C.) have had in contemplation the carrying an expedition against the friendly towns and I was told had actually engaged five or six hundred men for that purpose and I [am] well persuaded the people of that county at this time wish more to destroy the friendly towns than the Chickamoggas, tho in this they are opposed by the officers of Sullivan. Shoud the Carolinians in this service be altogether independent of the Virginians or without receiving particular orders from the executive of their state, I fear they might do something that woud bring on a war with those Indians who I think wish to live in friendship with us. In such a situation I shoud be very unhappy and tho I might do everything in my power to prevent acts that woud be disagreeable to government, yet I might not altogether avoid the censure of those who did not know my situation. If I have the command of men that will be governed I am willing to be answerable for the[ir] Conduct.
